Citation Nr: 1823095	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee impairment with internal derangement prior to June 1, 2017, and in excess of 30 percent from June 1, 2017, forward.

2.  Entitlement to a rating in excess of 30 percent for limitation of extension of the right knee.

3.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the following disability ratings: 30 percent for limited extension of the right knee, 10 percent for internal derangement of the right knee, and 10 percent for right knee impairment with internal derangement.

A July 2017 rating decision assigned a 30 percent rating for right knee impairment with internal derangement effective June 1, 2017.  While a 30 percent rating for right knee impairment from June 1, 2017 is the highest schedular evaluation under Diagnostic Code 5257, the Veteran was not awarded the maximum evaluation provided by the rating schedule for your entire appeal period.  Therefore, because the March 2010 and July 2017 rating decisions were not a full grant of the benefits sought, these matters remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In February 2018, the Veteran testified at a video-conference hearing from the RO in San Diego, California.  A transcript of that hearing is of record.  The Veteran also testified at an October 2015 video-conference hearing from the RO.  Thus, the Veteran was afforded two Board hearings with two different Veterans Law Judges (VLJs), one of whom is the undersigned VLJ.  The VLJ that conducted the hearing in October 2015 is no longer at the Board.  

During the Veteran's February 2018 video-conference hearing, he asserted that his right knee disabilities render him unemployable.  As such, the issue of entitlement to a TDIU is raised by the record and the Board has captioned the issue on the title page herein to reflect such.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record).  The Board notes the Veteran filed a TDIU application form (VA Form 21-8940) in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for further development in accordance with the terms of the May 2017 Board remand and to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Board remanded the Veteran's claims for increased ratings for knee disabilities in May 2017, in part, to obtain a new VA examination to fulfill the requirements outlined in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, a new VA examination must be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The new VA examination must comply with Correia, 28 Vet. App. at 158 and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The United States Court of Appeals for Veterans Claims (the Court), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint, or an explanation as to why such testing is not warranted or not possible.  See Correia, 28 Vet. App. at 158.  The June 2017 examination report does not specify that non-weightbearing range of motion testing was performed, or whether such testing was considered not warranted or not possible.

Additionally, VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.  In this case, the June 2017 examination report does not provide the necessary information regarding flare-ups, as specified above.  Specifically, the examiner did not obtain information relating to flare-up frequency, duration, and the extent of the functional impairment.  Although the examination was not performed during a flare-up, the examiner provided that the additional functional loss during a flare-up could not be estimated either orthopedically or scientifically.  It is not apparent why the examiner could not estimate additional loss of range of motion based on the Veteran's statements describing the flare-ups, why the available information in the file was not sufficient to permit such an estimate, or whether this was due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.

As noted in the introduction above, a derivative claim for a TDIU rating has been raised by the record as part of the Veteran's increased rating claims for right knee disabilities.  See Rice, 22 Vet. App. 447, 454 (2009); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999); see, too, Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  Specifically, the Veteran reported that his knee disabilities forced him to stop working.  The Board thus finds that the issue of entitlement to a TDIU rating has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

Further, as the Veteran's representative has contended that his claim for a TDIU rating is related, at least in part, to the service-connected disabilities on appeal here, this issue is raised before the Board and is inextricably intertwined with the issues on appeal.  See 38 C.F.R. § 4.16(a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, it must be remanded as well.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.  Also, because the Veteran receives treatment from private providers, he should be afforded the opportunity to identity and provide additional private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that informs him of what evidence he must show to support a claim for a TDIU rating.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from September 2017, forward.

3.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that the Veteran would like VA to obtain, including treatment from Kaiser Permanente.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

4.  After the above development is completed, schedule the Veteran for appropriate VA examination(s) to assess the current severity of the Veteran's right knee disabilities and his claim for a TDIU rating.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner(s).  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The examination report(s) must reflect that such a review was undertaken.  The examination(s) should include any necessary diagnostic testing or evaluation.

In the examination report evaluating the current severity of the Veteran's right knee disabilities, the examiner must include all of the following:

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

   (a) Active range of motion testing results.
   (b) Passive range of motion testing results.
   (c) Weightbearing range of motion testing results.
(d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

In the examination report evaluating the Veteran's claim for a TDIU rating, the examiner should elicit his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected right knee disabilities on his employment.

The examiner(s) are advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinion(s) concerning the severity of his knee disabilities and his claim for a TDIU rating.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




